31 A.3d 943 (2011)
208 N.J. 430
In the Matter of Elio A. ARRECHEA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-18 September Term 2011, 069282
Supreme Court of New Jersey.
December 9, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-118, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ELIO A. ARRECHEA, formerly of UNION CITY, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds and commingling personal and client funds in the trust account); RPC 1.15(b) (failure to promptly turn over funds to client or third party); and RPC 1.15(d) (recordkeeping violations), and good cause appearing;
It is ORDERED that ELIO A. ARRECHEA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*944 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.